Appeal by defendant from an amended judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered October 7, 1981, convicting him of criminal sale of a controlled substance in the second degree (two counts), criminal sale of a controlled substance in the third degree, criminal possession of a weapon in the third degree and manufacture, transport, disposition and defacement of weapons and dangerous instruments and appliances, upon his plea of guilty, and imposing sentence.
Amended judgment affirmed.
Defendant’s contention that the amended judgment under review should be reversed based upon his arguments raised on an earlier appeal from his conviction on a related indictment is without merit. While one condition of the instant plea agreement was that defendant would be entitled to vacate his plea if the conviction in the related case were reversed on appeal, that conviction was, in fact, affirmed (People v Mulero, 103 AD2d 1047, lv denied 63 NY2d 948). Moreover, to the extent that any of the arguments raised on the prior appeal have any bearing upon this matter, they are without merit. Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.